Contract; subrogation; retained contract funds; surety on performance and payment bonds and trustee in bankruptcy for contractor — rights of. — Plaintiff, surety on the perform-*704anee and payment bonds of a Government contractor, completed the contract after the default of the contractor and sued to recover sums withheld by defendant and due under the contract. Defendant filed a counterclaim for liquidated damages and unpaid withholding and unemployment taxes. The contractor’s trustees in bankruptcy (third-party plaintiffs) also claimed the balance due under the contract. On November 29, 1960, the case came before the court for oral argument on plaintiff’s motion for summary judgment and defendant’s motion for summary judgment on its counterclaim, which motions were granted in open court. On December 2, 1960, it was ordered that judgment be entered for plaintiff in the sum of $30,933.62 after allowing an offset in the amount of $3,083.62 to which defendant was entitled on its counterclaim, and the claim of the third-party plaintiffs was dismissed.